Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terence Jerell Houston pled guilty to possession of a firearm by a convicted felon. The plea agreement reserved Houston’s right to challenge the denial of his motion to suppress, and he does so on appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Houston, No. *1162:15-cr-00073-MSD-DEM-1 (E.D. Va. Sept. 2, 2015); (J.A. 159-61). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED